United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-30480
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                versus

                    WILLIAM THOMAS FORLANDER, JR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 02-CR-60045-1
                       --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          William Thomas Forlander, Jr., appeals from his sentence

for possession of child pornography in violation of 18 U.S.C.

§ 2252A(a)(5)(B).    Forlander argues that the district court mis-

understood the scope of its authority to depart downward on the

ground of aberrant behavior pursuant to U.S.S.G. § 5K2.20.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            The record reveals that the district court knew that it

had discretion to decide whether to depart downward on the basis of

aberrant behavior.       The transcript of the sentencing hearing

evidences   the   district   court’s   awareness   of   the   language   of

§ 5K2.20 and its commentary. This court does not have jurisdiction

to review the district court’s decision to decline to grant a

downward departure.      See United States v. Buck, 324 F.3d 786, 798

(5th Cir. 2003).

            DISMISSED.




                                   -2-